No. 04-00-00803-CV

Gerald BRACETE,

Appellant

v.

Robert NEIGHBORS & Cynthia Neighbors,

Appellees

From the County Court at Law No. 2, Bexar County, Texas

Trial Court No. 255720

Honorable Jo Ann S. De Hoyos, Judge Presiding

PER CURIAM
Sitting:	Paul W. Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:   April 11, 2001
JOINT MOTION TO DISMISS GRANTED; APPEAL DISMISSED
	The parties have filed a joint motion to dismiss this appeal, stating that they have fully
compromised and settled all issues in dispute.  The motion is granted.  See Tex. R. App. P. 42.1(a)(1).
Because the cause is moot, all previous orders and judgments, both trial and appellate, are set aside
and the cause is dismissed. See Merrill Lynch, Pierce,  Fenner & Smith,  Inc. v. Hughes, 827 S.W.2d
859, 859 (Tex. 1992); Exxon Corp. v. Butler, 619 S.W.2d 399, 399 (Tex. 1981); Freeman v.
Burrows, 141 Tex. 318, 171 S.W.2d 863, 863-64 (1943); Panterra v. American Dairy Queen, 908
S.W.2d 300, 301 (Tex. App.--San Antonio 1995, no writ).  Costs of appeal are taxed against the
parties who incurred them. 
 
							PER CURIAM
DO NOT PUBLISH